COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Quentin Lionel Laws v. The State of Texas

Appellate case number:      01-15-01101-CR

Trial court case number:    11CR3580

Trial court:                405th District Court of Galveston County

       On October 7, 2016, the Clerk of this Court received a pro se letter, submitted by
the appellant, Quentin Lionel Laws, stating that appellant wants to waive his right to
appeal his case, but the letter was not signed by appellant or his court-appointed counsel,
Calvin D. Parks. The Clerk of this Court is directed to file appellant’s letter as a pro se
letter-motion to dismiss. Under Rule 42.2(a), any voluntary motion to dismiss in a
criminal appeal must contain both the signature of appellant’s counsel and the appellant,
and it must be filed in duplicate with the Clerk of this Court. See TEX. R. APP. P. 42.2(a).


       Accordingly, the Court DENIES appellant’s pro se letter-motion to dismiss this
appeal without prejudice to refiling by appellant’s counsel because it was not signed by
counsel and appellant and it was not filed in duplicate. See TEX. R. APP. P. 42.2(a). The
Court will consider a motion to dismiss that is properly filed by appellant’s appointed
counsel, Calvin D. Parks, that complies with Rule 42.2(a).


       It is so ORDERED.
Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court
Date: October 18, 2016